DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Substance of Interview
During the telephone interview conducted on 06-07-2022, the Office discussed with Applicant's representative, John M. Rogitz, the proposed claim amendments that appears in the Examiner’s amendment. Agreement was reached on 06-10-2022.

Allowable Subject Matter
Claims 1, 3,7, 11, 17, 21-22, 25-26, 28-34 are allowed.


EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Authorization for this Examiner’s amendment was given in a telephone interview with John M. Rogitz on June 10, 2021.

Claims have been amended as follows:


1.	(previously presented) A first device, comprising: 
at least one processor; and
storage accessible to the at least one processor and comprising instructions executable by the at least one processor to:
responsive to a boot command, load a driver, the driver being loaded prior to the first device loading a guest operating system (GOS) stored at the first device;
use the driver to communicate with a second device to report one or more parameters of the first device to the second device and to receive a disk image over a wired connection to the second device, the disk image being compatible with the one or more reported parameters, the second device being different from the first device, the one or more parameters relating to one or more of: a type of processor in the first device, a model of processor in the device, a type of random access memory (RAM) in the first device, a make of the first device, a model number of the first device, a serial number of the first device;
continue booting the first device using the disk image rather than the GOS; and
responsive to the first device being booted using the disk image, communicate with the second device over the wired connection to diagnose one or more issues with the first device.

2.	(canceled).

3.	(original)	The first device of Claim 1, wherein the instructions are executable to:
responsive to the first device being booted using the disk image, communicate with the second device over the wired connection for diagnosing and fixing the one or more issues with the first device.

4-6.	(canceled).

7.	(original)	The first device of Claim 1, wherein the driver is a Unified Extensible Firmware Interface (UEFI) driver.

8-10.	(canceled). 

11.	(currently amended)	A method, comprising:
responsive to receiving a boot command at a first device, loading a driver at the first device;
using the driver to communicate with a second device to report one or more parameters of the first device to the second device and to receive a disk image that is compatible with the one or more parameters, the second device being different from the first device, the one or more parameters relating to one or more of: a type of processor in the first device, a model of processor in the device, a type of random access memory (RAM) in the first device, a make of the first device, a model number of the first device, a serial number of the first device;
receiving a digital signature signing the received disk image and verifying the digital signature using a key;
responsive to verifying the digital signature signing the disk image, booting the first device using the disk image rather than a guest operating system (GOS) stored at the first device; and
responsive to the first device being booted using the disk image, communicating with the second device to diagnose one or more issues with the first device.

12-16.	(canceled).

17.	(currently amended)	At least one computer readable storage medium (CRSM) that is not a transitory signal, the computer readable storage medium comprising instructions executable by at least one processor to:
detect, at a first device, a wired connection to a second device different from the first device;
present a graphical user interface (GUI) on a display accessible to the at least one processor, the GUI comprising a field to upload a photograph of a serial number of the second device as photographed using a camera on the first device;
search a database to identify an .iso recovery disk image as associated in the database with the serial number indicated via the photograph;
based on identifying the .iso recovery disk image, download the .iso recovery disk image;
based on detecting the wired connection, transmit [[a]] the .iso recovery disk image to the second device over the wired connection; and
control, from the first device and over the wired connection, execution of the .iso recovery disk image as loaded at the second device to diagnose and attempt to fix one or more problems with the second device;
wherein the first device is a mobile device, wherein the wired connection comprises a universal serial bus (USB) wired connection, and wherein the .iso recovery disk image as transmitted to the second device is digitally signed by the first device.

18-20.	(canceled).

21.	(currently amended)	The CRSM of Claim 17, wherein the GUI is a first GUI, and wherein the instructions are executable to:
present a second GUI on [[a]] the display accessible to the at least one processor, the second GUI comprising at least a first selector and a second selector, the first selector being selectable to navigate to a first type of diagnostic commands to diagnose the second device, the second selector being selectable to navigate to a second type of diagnostic commands to diagnose the second device.

22.	(previously presented)	The CRSM of Claim 21, wherein the first and second types of diagnostic commands are selected from the group consisting of: diagnostic memory commands, diagnostic processor commands, diagnostic motherboard commands, diagnostic storage area commands. 

23-24.	(canceled).

25.	(currently amended)	The CRSM of Claim [[24]]17, wherein the GUI is a first GUI, and wherein the instructions are executable to:
present a second GUI on [[a]] the display second GUI comprising a selector that is selectable to command the first device to download the .iso recovery disk image and then transmit the .iso recovery disk image to the second device over the wired connection.

26.	(currently amended)	The CRSM of Claim [[24]]17, wherein the .iso recovery disk image is identified by the first device for download based on one or more parameters of the second device as reported by the second device over the wired connection.

27.	(canceled).

28.	(previously presented)	The first device of Claim 1, wherein the reported system parameters are accessed by the at least one processor from read-only memory of the first device.

29.	(previously presented)	The first device of Claim 1, wherein the one or more parameters relate at least to the serial number of the first device, and wherein the disk image is an .iso recovery image that is associated with the serial number.

30.	(previously presented)	The first device of Claim 1, wherein the instructions are executable to:
receive a digital signature signing the received disk image and verify the digital signature using a key; and
responsive to verifying the digital signature signing the disk image, continue booting the first device using the disk image.

31.	(previously presented)	The method of Claim 11, wherein the one or more parameters relate to one or more of: a type of processor in the first device, a model of processor in the device.

32.	(previously presented)	The method of Claim 11, wherein the one or more parameters relate to one or more of: a type of random access memory (RAM) in the first device. 

33.	(previously presented)	The method of Claim 11, wherein the one or more parameters relate to one or more of: a make of the first device, a model number of the first device.

34.	(previously presented)	The method of Claim 11, wherein the one or more parameters relate at least to the serial number of the first device, and wherein the disk image is a recovery image that is associated with the serial number.

35.	(canceled).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        

Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov